                                                      Entered on Docket
                                                      June 05, 2019
                                                      EDWARD J. EMMONS, CLERK
                                                      U.S. BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA



 1   Law Offices of Malcolm W. Ruthven             Signed and Filed: June 5, 2019
     4040 Civic Center Dr. - Suite 200
 2   San Rafael, CA 94903
     415-342-4666
 3   mruthven@mruthvenlaw.com
     Attorney for Debtor                           ________________________________________
 4                                                 DENNIS MONTALI
                                                   U.S. Bankruptcy Judge
 5

 6

 7

 8

 9

10

11                            UNITED STATES BANKRUPTCY COURT
12                            NORTHERN DISTRICT OF CALIFORNIA
13   In re                                            Case No. 19-30536
14     Cevera Technology Group, Inc.                  Chapter 7
15
                            Debtors
16

17                       ORDER GRANTING MOTION TO EXTEND TIME
18                                 FOR COMPLETION OF FILING
19

20           Based on the EX PARTE MOTION TO EXTEND TIME FOR COMPLETION OF
21   FILING submitted on June 4, 2019,
22           IT IS ORDERED that the Debtors shall have through June 26, 2018, to complete the
23   filing of the missing documents. If the required documents are not filed on or before the
24   extended deadline, the court may dismiss the case without further notice.
25
                                          ** END OF ORDER **
26

27

28




     Case: 19-30536      Doc# 16      Filed: 06/05/19
                                                    -1- Entered: 06/05/19 12:43:15        Page 1 of 2
 1                                     ** COURT SERVICE LIST **
 2
     E. Lynn Schoenmann
 3   35 Miller Ave. #298
     Mill Valley, CA 94941-1903
 4
     Office of the U.S. Trustee
 5   Phillip J. Burton Federal Building
     450 Golden Gate Ave. 5th Fl., #05-0153
 6   San Francisco, CA 94102
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Case: 19-30536     Doc# 16    Filed: 06/05/19
                                                 -2- Entered: 06/05/19 12:43:15   Page 2 of 2
